Order entered August 11, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00741-CV

                       DENNIS TOPLETZ, ET AL., APPELLANTS

                                              V.

                         CITY OF DALLAS, ET AL., APPELLEES

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-13993

                                          ORDER
       We GRANT IN PART the City of Dallas’s August 9, 2016 motion for extension of time

to file appellee’s brief by granting a twenty-day extension of time to file appellee’s brief. We

ORDER appellee City of Dallas to file its brief no later than September 12, 2016.




                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE